                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

MICHAEL BOROVSKY GOLDSMITH LLC,   )
                                  )
                    Plaintiff,    )
                                  )                       JUDGMENT IN A CIVIL CASE
v.                                )                       CASE NO. 5:17-cv-197-D
                                  )
JEWELERS MUTUAL INSURANCE COMPANY,)
                                  )
                    Defendant.    )


Decision by Court. This action came before this Court for ruling as follows.
IT IS ORDERED, ADJUDGED, AND DECREED that the court GRANTS defendant's motion
for summary judgment [D.E. 19] and DENIES plaintiffs motion for partial summary judgment
[D.E. 27]. Defendant may file a motion for costs in accordance with the Federal Rules of Civil
Procedure and this court's local rules.



This Judgment Filed and Entered on January 9, 2019, and Copies To:
Adam M. Gottsegen                                  (via CM/ECF electronic notification)
Wayne D. Taylor                                    (via CM/ECF electronic notification)
Michelle A. Sherman                                (via CM/ECF electronic notification)
Andrew A. Vanore, III                              (via CM/ECF electronic notification)




DATE:                                              PETER A. MOORE, JR., CLERK
January 9, 2019                                    (By) /s/ Nicole Sellers
                                                    Deputy Clerk
